Citation Nr: 1624058	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  06-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial compensable rating for diabetic retinopathy prior to January 12, 2005.

2. Entitlement to an initial rating in excess of 10 percent for ischemic heart disease (previous characterized as coronary artery disease) from April 17, 2002, to March 2, 2006.

3. Entitlement to service connection for a bilateral knee disability. 

4. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966 and from July 19, 1975, to August 2, 1975.  He served in the Republic of Vietnam from July 1965 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and from a December 2006 rating decision of the VA RO in Los Angeles, California.  The Veteran's case is currently under the jurisdiction of the VA RO in Los Angeles, California. 

The Veteran testified at a Travel Board hearing before the Board in June 2010.  A copy of the transcript has been obtained and associated with the record.  

The Board remanded the Veteran's claims for further development in December 2011. 

In September 2013, the Board, inter alia, denied an initial compensable rating for diabetic retinopathy.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, in a June 2014 Order, the Court, inter alia, vacated that portion of the June 2014 Board decision which denied entitlement to an initial compensable rating for diabetic retinopathy.  

In September 2014, the Board, inter alia, denied the Veteran's current appeals as listed above.  The Veteran appealed this Board decision to the Court.  In February 2016, the Court issued a Memorandum Decision vacating the Board's decision and remanding it to the Board for further proceedings consistent with the Court's decision.

The issues of entitlement to an initial rating in excess of 10 percent for ischemic heart disease (previous characterized as coronary artery disease) from April 17, 2002, to March 2, 2006; entitlement to service connection for a bilateral knee disability; and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Prior to January 12, 2005, the Veteran's diabetic retinopathy does not result in a visual acuity of 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or 20/50 in both eyes.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for diabetic retinopathy prior to January 12, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.   §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.27 (2015); 38 C.F.R. § 4.84a, Diagnostic Codes 6061 through 6079 (in effect prior to December 10, 2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records and private treatment records as identified by the Veteran are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless files.  The Veteran has not referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

In addition, the Veteran provided relevant testimony during a hearing before a Veterans Law Judge in June 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duties under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

The Veteran contends that his diabetic retinopathy is not accurately reflected by the noncompensable disability rating assigned prior to January 12, 2005.

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher rating of the original award.  

During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008. 73 Fed. Reg. 66,543  (2008) (codified at 38 C.F.R.  §§ 4.75-4.79).  However, because the Veteran filed his claim prior to December 10, 2008, and the entire time period at issue is prior to December 10, 2008, the appeal will be considered under the old criteria.  73 Fed. Reg. 66543  (Nov. 10, 2008). 

The Veteran is currently rated under Diagnostic Code 6099-6079 for his service-connected diabetic retinopathy.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  Diagnostic Code 6099 refers to an unlisted disability of the eye. Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2008).  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008). 

In this respect, a noncompensable rating is warranted for vision in both eyes that is correctable to 20/40.  A 10 percent disability rating is warranted for impairment of  central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  Higher ratings are assigned for worse visual acuity.  Id.  The Board notes that the Veteran did not undergo cataract extraction until 2010, subsequent to the period at issue.

Turning to the evidence of record, VA treatment reports reflect that the Veteran's distance visual acuity with correction was 20/50 and 20/25 in May 2003; 20/20 in June 2003; and 20/50 and 20/30 in February 2004.

The medical evidence of record does not show that the criteria for a 10 percent disability rating for diabetic retinopathy are met or approximated. 

Despite the Veteran's contentions that a compensable disability rating would be a more accurate assessment of his diabetic retinopathy during the appeal period prior to January 12, 2005, the evidence of record does not indicate that his impairment of visual acuity is 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or when visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a , Diagnostic Code 6079 (prior to December 10, 2008). 

Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran's visual impairment meets the specific criteria set forth in the rating criteria falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  The rating criteria are applied to the results of eye examination and measurement of visual acuity that is performed by the examining clinician.  The Veteran in this case has not been shown by the evidence of record to have the training or skills needed to conduct a visual acuity examination.  Although his lay statement supports a finding that his diabetic retinopathy should be rated higher than a noncompensable rating, it does not support a finding that the specific visual impairment criteria are met under 38 C.F.R. § 4.84a, Diagnostic Code 6079 (prior to December 10, 2008). 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's diabetic retinopathy does not more closely approximate a 10 percent rating.  38 C.F.R. § 4.7 (2015).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2015).  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's diabetic retinopathy are contemplated by the schedular criteria for rating impairment of visual acuity.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected diabetic retinopathy, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.


ORDER

Entitlement to an initial compensable rating for diabetic retinopathy prior to January 12, 2005, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

As stated above, in February 2016, the Court issued a Memorandum Decision vacating the Board's decision and remanding it to the Board for further proceedings consistent with the Court's decision.  As such, the Board will address each issue below.

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease from April 17, 2002, to March 2, 2006.

The Veteran's heart disease is rated under Code 7006, and the rating is based on metabolic equivalent (METs).  According to the February 2016 Memorandum Decision, the Court stated the VA examination, conducted in February 2012, did not discuss the absence of the Veteran's METs levels from the pertinent period or explain why the METs levels could not be estimated.  

As the February 2012 examiner did not provide an estimated METs level, a new VA examination is warranted. 

Entitlement to service connection for a bilateral knee disability and a low back disability.

The Veteran contends that his bilateral knee disability and a low back disability are related to his military service. 

At a February 2012 VA examination, the Veteran was noted to have diagnoses of degenerative joint disease of the knees and lumbar spondylosis.  The Veteran reported that he began to have knee pain during service and his pain has progressed since that time.  He reported longstanding back pain related to lifting heavy ammunition during service which has progressed since that time.  The examiner opined that it was less likely than not that that the bilateral knee and lumbar spine disabilities were incurred in or caused by service.  The examiner noted that the Veteran's service treatment records reflect an entry denoting "suspect chondromalacia" which was later refuted by an orthopedic surgery specialist.  The examiner indicated that while there were entries related to knee pain in service, with a specialist stating normal knee, it would be difficult to make a case for arthritic change starting during service.  With regard to the low back disability, there were no entries related to low back pain in service.  The examiner concluded that it was less likely than not that the back and knees would be related to service.  He noted that service likely contributed to a degenerative change but should not be solely attributed to it.

While the February 2012 VA examiner seemed to indicate that the Veteran's service contributed to a degenerative change, the examiner ultimately found that it was less likely than not that the bilateral knee and lumbar spine disabilities were related to service.

The Court's Memorandum indicated that despite the confusing nature of this opinion, the Board nevertheless accepted the examiner's conclusion that the Veteran's bilateral knee and lumbar spine disabilities were not related to service.  In addition, the Court identified two opinions from the Veteran's orthopedists, dated October 2012 and November 2012, wherein the examiner opined that the Veteran's disabilities were related to service.

Therefore, given the confusing nature of the February 2012 opinion and the conflicting nexus opinion within the record, a new VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Following completion of the above, the AOJ should then arrange for the Veteran to be examined by a cardiologist to obtain an advisory medical opinion regarding the severity of the Veteran's ischemic heart disease from April 17, 2002, to March 2, 2006.  The entire record (and in particular this remand and the evidence received pursuant to the request above) must be reviewed by the examiner.  Based on such review and interview and examination of the Veteran, the examiner should (a) provide a retrospective estimate or estimates of the METS suggested warranted for the coronary artery disease during the period from April 17, 2002, to March 2, 2006.

The examiner must explain the basis for the estimated METS level, with citation to supporting factual data, as deemed appropriate.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the claimed bilateral knee and low back  disabilities.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  

The examiner should separately opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability (diagnosed as spondylosis of the lumbar spine with degenerative changes in the lower lumbar spine) and bilateral knee disability (diagnosed as degenerative joint disease of the bilateral knees) were caused or aggravated (increased in severity beyond the natural course of the condition) by the Veteran's period of active duty service or are otherwise related to service. 

The examiner must consider the Veteran's statements regarding the incurrence of the symptoms of his claimed disabilities in service and his statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The examiner should consider the service treatment records noting right knee complaints in service with regard to the claimed bilateral knee disability and whether the back disability was due to repeated heavy lifting in service or due to his bilateral knee disability. To the extent possible, the examiner should reconcile his/her findings/opinions with the opinions of record, including the February 2012 examination report and the October 26, 2012, and November 2, 2012, opinions of a VA orthopedist.

All appropriate testing should be accomplished.  Rationale for the opinions rendered should be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


